Title: From John Adams to United States Senate, 11 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Washington December 11. 1800

I nominate, for confirmation, the following Gentlemen, who have been provisionally appointed, during the recess of the Senate in 1800—
William Bainbridge, of Pennsa}
Hugh G. Campbell, of S. Carolina} Promoted from Masters Commandants,
To be Captains in the Navy.
Benjamin Hillar of Massachusetts—Promoted from Lieutenant,
To be a Master Commandant.
John S K Cox, of Massachusetts, promoted from Midshipman,
James Campbell, of N York,
James Smith, of South Carolina
John Galven, of Pennsa, promoted from Sailing Master
John M. Clagett}
Philemon C Wederstrandt} of Maryland}
Joshua Blake, of Massachusetts} Promoted from Midshipmen,
Seymour Potter, of Massachusetts,
Edward Brock, of Pennsa, Promoted from Sailing Master
Redman McClannan of Massachusetts,
Joseph Tarbell, of Massachusetts, Promoted from Midshipman
William Crispin, of Pennsa. Promoted from Sailing Master
James R Caldwell, of Pennsa.}
William Davis, of Maryland} Promoted from Midshipmen,
To be Lieutenants in the Navy
Benjamin Shurtleff, of Massachusetts, Promoted from Surgeon’s Mate
Joseph Anthony, of South Carolina,
William Turner, of Virga. Promoted from Surgeon’s Mate,
Samuel Anderson, of Pennsa. Promoted from Surgeons Mate
James Dodge of New York Promoted from Surgeon’s Mate
John Goddard, of Massachusetts
William Turner, of Rhode Island
W. W. Buchanan, of New York, &
Charles Webb, of Virga. promoted from Surgeon’s Mate,
To be Surgeons in the Navy
Francis le Barron, of Massachusetts
William Turk. of Pennsa.
Gersham R Jacques of Ditto
Thomas Starke of Virginia
Hugh Ailken, of Maryland
Danl McCormick jr. of N York
Thomas H M Fendall, of Maryland,
James Harvey Bradford, of Massachusetts
John Philip Fisher of New York
Charles T Thornton of Virga. &
Saml Edward Willett of New York,
To be Surgeon’s Mates in the Navy

John Adams